Citation Nr: 1513800	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  08-26 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post right leg popliteal to posterior tibial reversed saphenous vein graft bypass. 

2.  Entitlement to service connection for status post left leg popliteal to posterior tibial reversed saphenous vein graft bypass.

3.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar degenerative disc disease.

5.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated 40 percent disabling. 

6.  Entitlement to an increased rating for residuals of a left ankle sprain, currently rated 10 percent disabling.

7.  Entitlement to a compensable evaluation for status post uvulopalatopharyngoplasty (surgical excision/resection of the uvula).

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to December 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In pertinet part, the August 2007 rating decision denied service connection for left and right leg popliteal to posterior tibial reversed saphenous vein graft bypass and entitlement to a TDIU.  The rating decision also denied entitlement to increased ratings for the Veteran's service-connected lumbar spine disability, left ankle disability and status post uvulopalatopharyngoplasty.

The July rating decision denied service connection for PTSD and for cervical spondylosis.

This case was before the Board in January 2012 where it was remanded for further development.

The issues of entitlement to service connection for a psychiatric disorder, cervical spondylosis, left and right leg popliteal to posterior tibial reversed saphenous vein graft bypass; entitlement to a compensable rating for residuals of a uvulopalatopharyngoplasty; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been manifested by forward flexion to 30 degrees or less, but not by ankylosis or incapacitating episodes. 

2.  The neurologic manifestations of the Veteran's lumbar spine disability have consisted of mild radiculopathy of both lower extremities.

3.  The Veteran's left ankle disability has been manifested by moderate limitation of motion, without ankylosis of the left ankle.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a separate 10 percent rating for mild radiculopathy of the lower left extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.102, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for a separate 10 percent rating for mild radiculopathy of the lower right extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.102, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2014).

4. The criteria for a rating in excess of 10 percent for residuals of a left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R.  §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5270-5274 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) (Vazquez-Flores v. Peake II) (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

In the instant case, the Veteran received notification prior to the unfavorable agency decision in letters dated in January 2007, October 2007, and June 2008.  Pursuant to the Board's January 2012 remand directive, additional VCAA notice was sent in June 2012.  The letters told the Veteran what information he needed to provide, and what information and evidence VA would attempt to obtain.  VA also informed him of the necessity of providing evidence demonstrating a worsening or increase in severity of the respective disability and was advised that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes.  Accordingly, no further development is required with respect to the duty to notify.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  Records from the Social Security Ammonization (SSA) have also been associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Pursuant to the Board's remand directive, the Veteran was scheduled for VA examinations in October 2012.  The examinations are adequate for the purposes of the matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.



Governing Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be portray[ed] (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 206.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Lumbar Spine

The Veteran has been assigned a 40 percent rating for his service-connected lumbar spine disability under Diagnostic Code 5237.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id. 

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).

Intervertebral Disc Syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, DC 5243 (2014).  Note (1) of 38 C.F.R. § 4.71a, Diagnostic Code 5243 states that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.



Factual Background 

During the development of the Veteran's claim, he was afforded a VA examination in August 2007.  At that time, he reported flare-ups 1 to 2 times per week which did not cause additional limitation of motion or functional impairment.  There were no reported incapacitating episodes in the past 12 months or neurological dysfunction. 

Range of motion testing revealed forward flexion to 40 degrees with evidence of pain at 40 degrees; extension to 20 degrees with evidence of pain at 10 degrees; left and right lateral flexion to 30 degrees with evidence of pain at 20 degrees; and left and right lateral rotation to 20 degrees with evidence of pain at 10 degrees.  There was no additional change in range of motion following repetitive testing.  It was noted that the spine was not ankylosed.

In a private consultation report dated in February 2012, the physician noted reports of progressive pain of the thoracic spine which caused reduced range of motion.  Additionally, the Veteran was found to have bilateral sciatic radicular pain of the lower extremities.  The private physician determined that the condition was related to the Veteran's service-connected lumbar spine disability.

The Veteran was afforded an additional VA examination in October 2012.  At the time of the examination, the Veteran reported radiation into the lower left extremity.  There was no bladder or bowel dysfunction.  He also reported daily flare-ups.

Range of motion testing indicated forward flexion to 30 degrees; extension to 10 degrees; left and right lateral flexion to 5 degrees; and left and right lateral rotation to 30 degrees.  There was no evidence of painful motion on examination.  Repetitive testing revealed additional limitation of motion with forward flexion to 20 degrees.  The examiner also noted radiculopathy of the lower left and right extremities manifested by numbness.




Analysis

After a review of the evidence, the Board finds that at rating in excess of 40 percent is not warranted at this time.  In this regard, the Veteran's lumbar spine disability has been manifested by reduced range of motion.  There has been no finding of ankylosis of the lumbar spine by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  As such, a higher rating is not warranted.

The Board acknowledges that the examiners in this case did not expressly identify, in degrees of lost motion, any additional functional loss during periods of flare-up. However, given that the next-higher evaluation is not predicated on a higher degree of lost motion, but rather on ankylosis (fusion of the joint), such information would not have enabled a higher evaluation here.  Thus, the absence of such finding in the examination report does not prejudice the Veteran here.

The Board has also considered whether an increased rating was warranted for incapacitating episodes.  However, the evidence does not suggest that the Veteran has been prescribed bed rest by a physician during the rating period on appeal for a period of time that would warrant an increased rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's lumbar spine disability warranted a rating in excess of 40 percent.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Additional Considerations

As noted, the rating formula for the spine provides separate ratings for neurologic manifestations of the back disability.  General Rating Formula, Note (1).  The evidence shows that the Veteran has some radiculopathy of the sciatic related to his related to his spine disability.  See October 2012 VA examination and February 2012 Private Consultation Report.

Radiculopathy, or other diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  Moderately severe and severe incomplete paralysis of the sciatic nerve is rated at 40 and 60 percent disability, respectively.  Id. Severe incomplete paralysis is characterized by marked muscular atrophy.  Id.

After a review of the evidence, the Board finds that the separate 10 percent rating is warranted for mild radiculopathy of the bilateral lower extremities.  In this regard, the February 2012 physician noted a diagnosis of bilateral sciatic radicular pain.  Additionally, during the October 2012 VA examination, the Veteran reported radiating pain in the bilateral lower extremities with occasional numbness.  While the Veteran had a normal sensory examination, the examiner determined that the Veteran had radicular pain manifested by mild numbness of the bilateral lower extremities.  Accordingly, a separate 10 percent rating is warranted for bilateral radiculopathy of the lower extremities.  

Separate ratings for other neurological disabilities are not warranted at this time as there is no indication of a bowel or bladder impairment or other neurological disabilities that would warrant such additional separate disability ratings.

II. Left Ankle Sprain

The Veteran has been assigned a 10 percent rating for his service-connected residuals of a left ankle sprain under Diagnostic Code 5271 as limited motion of the ankle.

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion and a 20 percent rating is warranted for marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2013).

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2014).

Factual Background

The Veteran was afforded a VA examination in August 2007.  The Veteran reported pain, stiffness, weakness, instability, locking, fatigability, lack of endurance and occasional redness.  He also reported difficulty walking for long periods of time and flare-ups that occurred when the weather changed and affected his range of motion.  There was no swelling, episodes of dislocation or recurrent subluxation or history of inflammatory arthritis reported at the time of examination.  It was noted that the Veteran did not use assistive devices and had no recent treatment for the condition.  The Veteran suggested that the condition adversely affected his daily activities by causing severe problems when walking, shopping and participating in recreational activities.  

Range of motion testing revealed dorsiflexion to 3 degrees; plantar flexion to 30 degrees; inversion to 15 degrees; and eversion to 5 degrees.  There was evidence of pain on eversion at 0 degrees and evidence of decreased muscle strength with inversion.  There was no additional limitation in range of motion following repetitive use.  There was also no fatigue, lack of endurance, incoordination functional limitations on standing, effusion, or indication of abnormal weight bearing.  However, it was reported that there was functional limitations on walking due to pain and guarding of movement on inversion.  It was also noted that the Veteran walked with a limp favoring the left side.  An x-ray noted a diagnosis of osteoarthritis of the left ankle.  The left ankle was not ankylosed.

In a private consultation report dated in February 2012, the physician reported that the Veteran had increased pain and decreased function of the ankle.  He also stated that the Veteran had a history of swelling and substantial pain on standing, ambulating and climbing stairs.  The physician determined that the Veteran was unstable on his feet due to his ankle condition which caused falling.  The examiner also reported that moderate crepitus was noted on examination.

The Veteran was afforded an additional VA examination in October 2012.  At the time of the examination, the Veteran reported occasional giving way of the left ankle causing tripping.  He denied any ankle pain or flare-ups and was not receiving medical treatment for the condition at the time of the examination.  Additionally, he denied using assistive devices as a normal mode of locomotion.

Range of motion testing revealed dorsiflexion and plantar flexion to 15 degrees.  There was no evidence of painful motion.  There was also no additional limitation in range of motion following repetitive testing.  There was no ankylosis of the left ankle.  Muscle strength testing was normal, there was no localized pain, tenderness, or noted laxity. 

Analysis

After a review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted at this time.  In this regard, there is no evidence of marked limitation of motion of the ankle to warrant a 20 percent rating under Diagnostic Code 5271.  While the Veteran was noted as walking with that limp, there was no indication that he received medical treatment for the condition or used assistive devices to ambulate. 

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of pain, stiffness, weakness, instability, locking fatigability, lack of endurance, flare-ups and occasional redness.  However, despite the noted symptoms, the objective evidence of record does not show any additional functional limitation that is tantamount to marked interference in range of motion.  Notably, there was no additional limitation of motion due to pain or after repetitive testing on examination.  As such, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has also considered whether a higher rating is warranted.  However there is no evidence of any ankylosis, malunion of the oscalcis or astragalus, or astragalectomy at any time during the claim period.  Hence, a rating in excess of 10 percent for a right ankle disability is not warranted at any time during the claim period.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5270-5274.

In sum, the Board finds that at no time during the pendency of this claim has the Veteran's left ankle disability warranted a rating in excess of 10 percent.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


III. Extraschedular Considerations

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. 
§ 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

The Board finds that the Veteran's lumbar spine and left ankle disabilities do not warrant referral for extra-schedular consideration.  In this regard, the levels of severity of the Veteran's disabilities are adequately contemplated by the applicable diagnostic criteria.  The criteria provided for higher ratings, but as has been thoroughly discussed above, the ratings assigned herein are appropriate.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration.


ORDER

Entitlement to a rating in excess of 40 percent for a lumbar spine disability is denied.

Entitlement to a separate 10 percent rating for radiculopathy of the lower left extremity is granted.

Entitlement to a separate 10 percent rating for radiculopathy of the lower right extremity is granted.

Entitlement to a rating in excess of 10 percent for a left ankle disability is denied.


REMAND

Pursuant to the Board's January 2012 remand directives, a VA examination was to be scheduled to identify any current psychiatric disorder.  Thereafter, an etiological was to be obtained to determine whether any of the psychiatric disorders were etiologically related to military service.

The Veteran was afforded a VA examination in August 2012.  The examiner noted a diagnosis of anxiety disorder and alcohol abuse in remission.  The examiner also noted that mental health providers had diagnosed both PTSD and depressive disorder; however the conditions were made solely on the basis of the Veteran's self-report.  While the examiner determined that it was a strong possibility the Veteran likely exaggerated his symptoms, he did not provide an opinion as to whether any of the conditions were related to military service.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions.

Additionally, the January 2012 remand directives requested that an addendum VA opinion addressing the issue of secondary service connection for the Veteran's cervical spine disability be obtained.  Specifically, the examiner was to provide an opinion as to whether the Veteran's cervical spine disability was aggravated by his service-connected lumbar spine disability.  

The Veteran was afforded a VA examination in October 2012.  The examiner determined that the Veteran's cervical spine disability was not caused by or a result of his service-connected lumbar spine disability.  However, he did not provide an opinion regarding aggravation.  As such, an additional remand is required.  See Stegall, supra.

Additionally, in the Veteran's October 2006 claim of service for left and right leg popliteal to posterior tibial reversed saphenous vein graft bypass, he asserted that the conditions were due to his service connected disabilities.  During the October 2012 VA examination, the examiner noted a diagnosis of bilateral femoral popliteal peripheral vascular disease and determined condition was not due to or a result of any of the Veteran's service-connected disabilities.  However, the examiner did not provide an opinion regarding aggravation of the condition by the Veteran's service-connected disabilities.  As such, an opinion must be obtained regarding aggravation.

With respect to the claim for a compensable evaluation for the residuals of an uvulopalatopharyngoplasty, the Veteran was afforded a VA examination in October 2012 in connection with his claim.  At the time of the examination, it was noted that he underwent uvulopalatopharyngoplasty in 1997 to treat his snoring.  The Veteran reported that since the surgery, when drinking or eating, fluid and food occasionally leaks into his nose.  He also reported issues with post nasal drip and indicated that the procedure did not resolve his snoring.  The examiner determined that the Veteran did not have conditions of the nose, throat, larynx or pharynx.  

Notably, the examiner failed to complete most of the questions on the examination questionnaire, and provided no specific clinical findings in support of her conclusory statement that a condition of the nose, throat, larynx or pharynx was not present.  This was a crucial omission, as the Veteran's report of leakage into his nose could represent nasal regurgitation.  The Board finds the October 2012 examination to be inadequate.  Another VA examination is necessary.

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the Board must delay making a determination on the claim for a TDIU until the service connection claims have been adjudicated.

Accordingly, the case is REMANDED for the following actions:

1. Forward the claims file to the VA examiner who conducted the August 2012 VA examination for mental disorder, or another appropriate VA provider if he is unavailable, to provide an addendum opinion for the Veteran's claim of service connection for a psychiatric disorder.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its onset during military service or is otherwise related to military service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Schedule the Veteran for a VA examination to determine the etiology of his cervical spine disability.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability is caused by his service-connected lumbar spine disability?

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's cervical spine disability is aggravated (chronically worsened) by his service-connected lumbar spine disability?

If aggravated, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of cervical spine disability prior to aggravation?

c. If the cervical spine disability is not caused or aggravated by the Veteran's service-connected degenerative disc disease of the lumbar spine, is at least as likely as not (50 percent or greater probability) that the cervical spine disability is otherwise etiologically related to his period of active military service. 

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

3. Schedule the Veteran for a VA examination to determine the etiology of his left and right leg popliteal to posterior tibial reversed saphenous vein graft bypass.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's left and right leg popliteal to posterior tibial reversed saphenous vein graft bypass is caused by his service-connected disabilities?

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's left and right leg popliteal to posterior tibial reversed saphenous vein graft bypass is aggravated (chronically worsened) by his service-connected disabilities?

If aggravated, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of cervical spine disability prior to aggravation?

c. If the left and right leg popliteal to posterior tibial reversed saphenous vein graft bypass is not caused or aggravated by the Veteran's service-connected disabilities, is at least as likely as not (probability of at least 50 percent) that the left and right leg popliteal to posterior tibial reversed saphenous vein graft bypass is otherwise etiologically related to his period of active military service. 

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

4.  Schedule the Veteran for a VA examination to address the nature and severity of the Veteran's residuals of a uvulopalatopharyngoplasty.  This examination must be conducted by a different examiner than the one who conducted the October 2012 examination.  All indicated studies should be conducted, and all relevant clinical findings should be recorded in the examination report.  The examiner must specifically address whether the Veteran has stricture or obstruction of the pharynx or nasopharynx; absence of soft palate; or paralysis of the soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.

The claims files should be provided to the examiner for review in connection with the examination.

5. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


